DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s request for continued examination, filed November 26, 2021. 
Claims 20, 23, and 25 have been amended.  
Claims 1-11, 14, 16, 18, 20, 21, 23 and 25 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 26, 2021 has been entered.

Allowable Subject Matter
Claims 1-11, 14, 16, 18, 20, 21, 23 and 25 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claim 1, directed to a method by a receiving device, and independent Claim 25, directed to a method similar to claim 1, the prior art of record 
While the prior art of record teaches the device receiving a downlink control message from each neighbor candidate (the downlink message being indicative of access restriction to the cell if the repetition level isn’t supported by the device) and the device can select a target cell among candidates, the prior art of record fails to disclose individually or in combination, or render obvious the limitations regarding a downlink control message being received from the source cell base station, the message including the indications of access restrictions and/or a repetition level for a plurality of cells, i.e., receiving at least one downlink control message from a base station of a source cell of a network, the at least one downlink control message being indicative of access restrictions of a plurality of candidate cells of the network, and wherein the at least one downlink control message is indicative, for the plurality of candidate cells of the network, of at least one regulated repetition level.
Claims 2-11, 14, 16 and 18, dependent from claim 1, are also allowed. 
Claim 20, directed to a method by a transmitting device that transmits information to a receiving device, as in claim 1, and independent Claim 23, directed to a base station that performs operations that are functionally similar to the method of claim 20, the prior art of record teaches a base station transmitting a downlink control message to a communications device, the downlink message being indicative of access restriction to the cell if the repetition level isn’t supported by the device.
As reasoned in examination of claims 1 and 25, the prior art of record fails to disclose individually or in combination, or render obvious the limitations regarding a downlink control message being received from the source cell base station, the message including the indications of access restrictions and/or a repetition level for a plurality of cells, i.e., the at least one downlink control message being indicative of access restrictions of a plurality of candidate cells of the network, and wherein the at least one downlink control message is indicative, for the plurality of candidate cells of the network, of at least one regulated repetition level.
Claim 21, dependent from claim 20, is also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471